Citation Nr: 1511957	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-20 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a neck condition.

2.  Entitlement to an increased evaluation for service-connected low back strain.

3.  Entitlement to an increased evaluation for service-connected right knee strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Counsel



INTRODUCTION

The Veteran served on active duty from June 2001 to November 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision.

The Board notes that the Veteran disagreed in October 2011 with the September 2011 denial of his claims for service connection for a left knee condition and left ear hearing loss.  However, during the course of this appeal, these claims were granted in January 2012 and July 2012 rating decisions.  These decisions were a complete grant of benefits with respect to these issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, these issues are not currently on appeal before the Board.

The issue of entitlement to service connection for a neck condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In April 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he desired to withdraw his appeals regarding the ratings assigned to his service-connected low back strain and service-connected right knee strain.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals regarding the issues of entitlement to increased evaluations for service-connected low back strain and service-connected right knee strain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  

In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals on the issues of entitlement to increased evaluations for service-connected low back strain and service-connected right knee strain, and they are dismissed.


ORDER

The appeal on the issue of entitlement to an increased evaluation for service-connected low back strain is dismissed.

The appeal on the issue of entitlement to an increased evaluation for service-connected right knee strain is dismissed.


REMAND

After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of this claim.

Specifically, the Veteran indicated in his November 2011 notice of disagreement (NOD) that he felt that his neck condition is related to his service-connected low back condition.  In the alternative, he indicated that his neck issues stem from having to wear heavy armor and ammunition on a daily basis during his deployment.
In June 2011, the Veteran underwent a VA examination, at which the examiner determined that the Veteran's claimed neck condition is less likely than not due to events in service.  As part of the rationale provided, the examiner noted that the Veteran had not had any medical care relating to his neck after service. 

In a January 2012 VA examination report, the Veteran was diagnosed with a neck strain.  The examiner opined that the Veteran's cervical condition was less likely as not proximately due to or the result of his service-connected low back strain.  The examiner stated that issues were noted with low back pain, but there was no evidence of neck problems noted in the Veteran's service treatment records.  X-ray reports were negative.  With the available evidence, the examiner indicated he was unable to confirm this claim. 

In June 2012, this same examiner provided an addendum opinion reiterating the January 2012 opinion.  The examiner went on to state that service treatment records note issues with low back pain, but there was no evidence of neck problems found in these records.  A recent x-ray report of the neck was normal.  On June 22, 2011, the Veteran reported no flaring of his back issues, and he reported no need for recent treatment of his low back condition.  The examiner noted that, since he has not had any recent treatment of his back, there has been no recent imaging studies of his back, and the Veteran reports films of his neck in 2006 (prior to the present x-rays).  Thus, the examiner opined that there is no available evidence to support the claim.   

While the January 2012/June 2012 VA examiner clearly opined that the Veteran's cervical condition was less likely as not proximately due to or the result of his service-connected low back strain, the examiner did not specifically provide a rationale as why this is the case.  The rationale provided noted the Veteran's lack of in-service neck complaints and lack of recent low back treatment.  However, the examiner did not provide a detailed rationale behind the lack of nexus between the two disabilities.  As such, the Board finds that an addendum opinion must be provided addressing this matter in more detail. 

Additionally, as the June 2011 VA examiner rendered her opinion based in part on the Veteran's lack of medical treatment since service, and the claims file clearly shows that he sought private treatment for his neck complaints in 2010, the addendum opinion should also address the issue of direct service connection as well.

Finally, the Veteran should be given proper notice of the requirements for establishing secondary service connection according to 38 C.F.R. § 3.310.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a secondary service connection claim under 38 C.F.R. § 3.310. 

2. Arrange for the Veteran's entire claims folder to be returned to the VA examiner who conducted the January 2012 VA examination.  The VA examiner should be requested to review the claims file.  The examiner should then opine on the following: 

a. Whether it is at least as likely as not that the Veteran has a current neck or cervical spine disability that is related in any way to, to include caused or aggravated by, his active duty service.

b. Whether it is at least as likely as not that the Veteran has a current neck or cervical spine disability that is related in any way to, to include caused or aggravated by, his service-connected low back disability. 

If the January 2012 VA examiner is unavailable, have an appropriate physician review the Veteran's claims file and provide the above requested opinions.  If further examination is necessary to provide the requested opinions, such should be provided.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

3. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the supplemental statement of the case (SSOC) was issued with respect to this claim.  If the benefit sought on appeal remains denied, he and his representative should be provided a SSOC.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2014).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


